UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-K þ Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2013 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 001-32360 AKORN, INC. (Exact name of registrant as specified in its charter) LOUISIANA 72-0717400 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (847) 279-6100 SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: Title of each class Name of each exchange on which registered Common Stock, No Par Value The NASDAQ Stock Market LLC SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: (None) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes R No £ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £ No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes R No £ Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer: R Accelerated filer: £ Non-accelerated filer: £ Smaller reporting company: £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes £ No R The aggregate market value of the voting stock of the registrant held by non-affiliates (affiliates being, for these purposes only, directors, executive officers and holders of more than 5% of the registrant’s common stock) of the registrant as of June 30, 2013 was approximately $742,940,000 based on the closing market price of $13.52 reported on the Nasdaq Stock Market LLC on Friday, June 28, 2013. The number of shares of the registrant’s common stock, no par value per share, outstanding as of March 3, 2014 was 96,652,900. Documents incorporated by reference: Definitive Proxy Statement for the 2014 Annual Meeting incorporated by reference into Part III, Items 10-14 of this Form 10-K. Forward-Looking Statements and Factors Affecting Future Results Certain statements in this Form 10-K constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act. When used in this document, the words “anticipate,” “believe,” “estimate” and “expect” and similar expressions are generally intended to identify forward-looking statements. Any forward-looking statements, including statements regarding our intent, belief or expectations are not guarantees of future performance. These statements are subject to risks and uncertainties and actual results may differ materially from those in the forward-looking statements as a result of various factors, including but not limited to: ● Our ability to continue to comply with all of the requirements of the Food and Drug Administration, including current Good Manufacturing Practices regulations; ● Our ability to obtain additional funding or financing to operate and grow our business; ● The effects of federal, state and other governmental regulation on our business; ● Our ability to obtain and maintain regulatory approvals for our products; ● Our success in developing, manufacturing, acquiring and marketing new products; ● Our ability to generate cash from operations sufficient to meet our working capital requirements; ● The success of our strategic partnerships for the development and marketing of new products; ● Our ability to bring new products to market and the effects of sales of such products on our financial results; ● Our ability to successfully integrate acquired businesses and products; ● The effects of competition from other generic pharmaceuticals and from other pharmaceutical companies; ● Availability of raw materials needed to produce our products; and ● Other factors referred to in this Form 10-K and our other Securities and Exchange Commission filings. See “Item 1A. Risk Factors”. You should read this report completely with the understanding that our actual results may differ materially from what we expect. Unless required by law, we undertake no obligation to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. 2 FORM 10-K TABLE OF CONTENTS Page PART I Item 1. Business 4 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 22 Item 2. Properties 22 Item 3. Legal Proceedings 22 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 23 Item 6. Selected Financial Data 25 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 38 Item 8. Financial Statements and Supplementary Data 39 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 77 Item 9A. Controls and Procedures 77 Item 9B. Other Information 79 PART III Item 10. Directors, Executive Officers and Corporate Governance 79 Item 11. Executive Compensation 79 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 79 Item 13. Certain Relationships and Related Transactions and Director Independence 79 Item 14. Principal Accounting Fees and Services 79 PART IV Item 15. Exhibits, Financial Statement Schedules 80 3 PART I Item 1. Business Akorn, Inc. (“Akorn”, the “Company”) manufactures and markets a full line of diagnostic and therapeutic ophthalmic pharmaceuticals as well as niche hospital drugs and injectable pharmaceuticals.In addition, through our subsidiary Advanced Vision Research, Inc. (“AVR”), we manufacture and market a line of over-the-counter (“OTC”) ophthalmic products for the treatment of dry eye under the TheraTears® brand name, as well as a portfolio of private label OTC ophthalmic products.The Company is a manufacturer and/or marketer of diagnostic and therapeutic pharmaceutical products in various specialty areas, including ophthalmology, antidotes, anti-infectives, vaccines, and controlled substances for pain management and anesthesia, among others. Our customers include physicians, optometrists, hospitals, wholesalers, group purchasing organizations, retail pharmacy chains and other pharmaceutical companies.Akorn, Inc. is a Louisiana corporation founded in 1971 in Abita Springs, Louisiana. In 1997, we relocated our corporate headquarters to the Chicago, Illinois area and currently maintain our corporate offices in Lake Forest, Illinois.We operate pharmaceutical manufacturing facilities in Decatur, Illinois and Somerset, New Jersey, and in Paonta Sahib, Himachal Pradesh, India.We also operate a Research and Development (“R&D”) center in Vernon Hills, Illinois and a distribution warehouse in Gurnee, Illinois. In this annual report, we have reported results for three operating segments:ophthalmic; hospital drugs & injectables; and contract services.These three segments are described in greater detail below. For information regarding revenues and gross profit for each of our segments, see Item 7 under the heading “Results of Operations” and Item 8. Financial Statements and Supplementary Data, Note 12 — “Segment Information.” Ophthalmic Segment. We market a full line of diagnostic and therapeutic ophthalmic pharmaceutical products. Diagnostic products, primarily used in the office setting, include mydriatics and cycloplegics, anesthetics, topical stains, gonioscopic solutions, angiography dyes and others. Therapeutic products, sold primarily to wholesalers, chain drug stores and other national account customers, include antibiotics, steroids, steroid combinations, glaucoma medications, decongestants/antihistamines and anti-edema medications. Non-pharmaceutical products include various artificial tear solutions, preservative-free lubricating ointments and eyelid cleansers. We also market a line of over-the-counter (“OTC”) dry eye and other eye health products principally under the TheraTears® brand name, as well as an assortment of private-labeled ophthalmic products.These products are sold through major chain drug stores and big box retailers, as well as directly to optometrists, ophthalmologists and other eye care practitioners and clinics. Hospital Drugs & Injectables Segment. We market a line of niche hospital drug and injectable pharmaceutical products, including antidotes, anti-infectives, controlled substances for pain management and anesthesia, and other selected pharmaceutical products.These products are predominately sold to hospitals through the wholesale distribution channel.We target products with limited competition due to difficulty in manufacturing and/or the product’s market size. Contract Services Segment. We manufacture a variety of pharmaceutical products for third party pharmaceutical customers based on their specifications from both our domestic and India manufacturing plants. Manufacturing. We operate domestic U.S. manufacturing facilities in Decatur, Illinois and Somerset, New Jersey, and a foreign manufacturing facility in Paonta Sahib, Himachal Pradesh, India. (See Item 2. Properties, for more information.) Through these manufacturing facilities, we manufacture a diverse group of sterile pharmaceutical products, including dye products, liquid injectables, lyophilized injectables, gels, and ophthalmic solutions and ointments for our ophthalmic and hospital drugs & injectables segments. Our Somerset facility manufactures ophthalmic solutions and ointment products for our ophthalmic and contract services segments, and gels for our hospital drugs & injectables segment. Our Decatur manufacturing facility manufactures dye products, liquid injectables, lyophilized injectables and ophthalmic solutions for our ophthalmic, hospital drugs & injectables and contract services segments.The manufacturing complex in Paonta Sahib, Himachal Pradesh, India manufactures sterile general injectables, sterile injectable and oral cephalosporins, sterile injectable carbapenems, and sterile injectable hormones.The Paonta Sahib plant currently manufactures product for Indian contract customers and for export to Africa, Asia and other unregulated markets.We are working toward obtaining approval from the U.S. Food and Drug Administration (“FDA”) to manufacture various products from this plant for export to the U.S., as well as approvals to supply other regulated markets. Sales and Marketing. We rely on our sales and marketing teams to help us maintain and, where possible, increase our market share in our predominantly non-proprietary product offering.Our sales organization consists of multiple teams, including: (1) regional outside sales teams focused on (a) ophthalmic sales and (b) injectable and other acute care sales; (2) an inside sales team focused on customers in smaller markets; and (3) a national accounts sales team focused on wholesale, retail pharmacy chain and group purchasing organization (“GPO”) markets. Our outside sales representatives sell ophthalmic products directly to retinal surgeons and ophthalmologists, and sell hospital drugs & injectables directly to local hospitals in order to support compliance and pull-through against GPO contracts. The inside sales team augments our outside sales teams in the sale of ophthalmic and hospital drugs & injectables products in markets where outside sales would not be cost effective. Our national accounts sales team seeks to establish and maintain contracts with wholesalers, retail pharmacy chains and GPOs that represent hospitals in the United States.We also utilize contracted salespeople for maintaining and expanding the presence of our OTC ophthalmic products within major drugstore chains in the U.S. and other countries.To support our sales efforts, we have a customer service team, as well as a marketing department focused on educating current and future customers about our product offerings and manufacturing capabilities. 4 Research and Development. We seek to continually grow our business by developing new products, either internally or with the assistance of external partners.Internal R&D projects are managed at our new state of the art R&D facility located in Vernon Hills, Illinois.The majority of product development activity takes place at the Vernon Hills facility, while our manufacturing plants in Decatur, IL, Somerset, NJ and Paonta Sahib, India, provide support for the latter phases of product development and exhibit batch production.We believe that having our own centralized and dedicated R&D facility allows us to significantly increase the size of our product pipeline as well as shorten the time between project launch and filing with the FDA. We also continue to work with strategic partners for the external development of certain products.As of December 31, 2013, we had 35 full-time employees directly involved in product research and development activities. R&D costs are expensed as incurred. Such costs amounted to $19.9 million, $15.9 million and $11.6 million for the years ended December 31, 2013, 2012 and 2011, respectively, and includes both internal R&D expenses and milestone fees paid to our strategic partners. We received two Abbreviated New Drug Application (“ANDA”) product approvals and one tentative ANDA approval from the FDA in 2013, five approvals in 2012 and one approval in 2011.During 2013, we submitted 15 new filings to the FDA, increasing to 63 the number of our ANDA filings currently under review by the FDA Office of Generic Drugs. We plan to continue to submit additional ANDA filings on a regular basis in anticipation of selected pharmaceutical products coming off patent, thereby allowing us to compete by marketing generic equivalents. For more information, see “Government Regulation.” No assurance can be given as to: whether we will file New Drug Applications (“NDAs”) or ANDAs when anticipated; whether or when such NDAs or ANDAs will be approved by the FDA; whether or not we will ultimately develop marketable products based on any filings we do make; the actual size of the market for any such products, or whether our participation in such market would be profitable. See “Government Regulation” and Item 1A. Risk Factors – “Our growth depends on our ability to timely develop and successfully market new pharmaceutical products.” Mergers and Acquisitions. We actively seek to expand and enhance our business through strategic acquisitions.We seek to acquire independently-operating businesses that we believe would complement our existing business and provide us opportunities for synergistic growth. Hi-Tech Acquisition: On August 27, 2013, we entered into a definitive agreement to acquire Hi-Tech Pharmacal Co, Inc. (“Hi-Tech”) for a total purchase price of approximately $640 million, or $43.50 per outstanding share of Hi-Tech common stock.The acquisition was approved by vote of the shareholders of Hi-Tech on December 19, 2013, but is still subject to review by the Federal Trade Commission pursuant to provisions of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.We expect the acquisition to close early in the second quarter of 2014.Upon closing, Akorn Enterprises, Inc., a wholly-owned subsidiary of Akorn, Inc., will be merged with and into Hi-Tech, which will then be a wholly-owned subsidiary of Akorn, Inc. Hi-Tech is a specialty pharmaceutical company that develops, manufactures and markets generic and branded prescription and OTC products.Hi-Tech specializes in difficult to manufacture liquid and semi-solid dosage forms and produces and markets a range of oral solutions and suspensions, as well as topical ointments and creams, nasal sprays, otics, sterile ophthalmics and sterile ointment and gel products. Hi-Tech’s Health Care Products division is a developer and marketer of OTC products, and their ECR Pharmaceuticals subsidiary (“ECR”) markets branded prescription products.Hi-Tech operates a manufacturing facility and corporate offices in Amityville, New York, and ECR maintains its corporate offices in Richmond, Virginia. The goal of the acquisition of Hi-Tech is to strengthen Akorn’s current position as the third largest company in the U.S. generic ophthalmic market and to broaden our product offering to include other niche dosage forms such as oral liquids, topical creams and ointments, nasal sprays and otics. Also, this transaction is expected to significantly increase our retail presence in both prescription and OTC products, and expand our R&D pipeline. 5 We intend to fund the transaction principally through a $600 million term loan and through cash of Hi-Tech assumed through the acquisition.As of January 31, 2014, Hi-Tech reported cash and cash equivalents of approximately $86 million, and we anticipate that Hi-Tech will have roughly $90 million of cash on its balance sheet at closing.JPMorgan Chase Bank, N.A. has committed financing for the transaction.The $600 million term loan was syndicated during the quarter ended December 31, 2013, and we anticipate entering into the loan agreement once the FTC review is completed and a closing date has been set.(For additional information on the purchase agreement and committed financing please refer to our Current Report on Form 8-K filed on August 28, 2013 and our Schedule 13D filed on September 5, 2013.) Kilitch Acquisition: On February 28, 2012, we acquired selected assets of Kilitch Drugs (India) Limited (“Kilitch”) pursuant to a Business Transfer Agreement (“BTA”) between our subsidiary, Akorn India Private Limited (“AIPL”), and Kilitch signed on October 6, 2011 (the “Kilitch Acquisition”).We paid approximately $60.1 million in cash at closing, which included consideration of $55.2 million and acquisition related costs of $4.9 million.The primary assets acquired were Kilitch’s pharmaceutical manufacturing complex in Paonta Sahib, Himachal Pradesh, India and its ongoing book of business.We also acquired pursuant to the BTA selected assets of NBZ Pharma Limited, a company affiliated with Kilitch, from which we acquired the rights to manufacture and distribute certain pharmaceuticals products.The Paonta Sahib plant currently manufactures pharmaceutical products primarily for contract customers in India and for export to unregulated markets.We are working actively toward gaining FDA approval to manufacture certain of our product at the Paonta Sahib plant for export to the U.S.See Item 1A. Risk Factors — “Failure to obtain regulatory certification of our manufacturing plant in India for production of pharmaceutical products for export to the United States, as well as other regulated world markets, could impair our ability to grow and adversely affect our business, financial condition and results of operations”and “Failure to comply with the U.S. Foreign Corrupt Practices Act could subject us to, among other things, penalties and legal expenses that could harm our reputation and have a material adverse effect on our business, financial condition and operating results”for more information. AVR Acquisition: On May 3, 2011, we acquired AVR Business Trust and its subsidiaries, Advanced Vision Research, Inc. and Advanced Vision Pharmaceuticals, LLC (collectively, "AVR") for $26.0 million in cash.AVR is a developer and marketer of a line of OTC eye care products marketed primarily under the TheraTears® brand name.AVR products are carried by major drug retailers throughout the United States and are being marketed in various foreign countries. Business Development.In addition to our internal research and development, we also maintain a business development program that identifies potential product acquisition or product licensing opportunities. We have strategically focused our business development efforts on products that complement our existing product lines and which are expected to have few competitors. Merck Products Acquisition: On November 15, 2013, we acquired three ophthalmic products from Merck for $52.8 million in cash (the “Merck Products Acquisition”).The products acquired were: ● AzaSite®– (azithromycin ophthalmic solution), a prescription sterile eye drop solution used to treat bacterial conjunctivitis, ● Cosopt® – (dorzolamide hydrochloride and timolol maleate ophthalmic solution), a prescription sterile eye drop solution that is used to lower the pressure in the eye (intraocular pressure) in people with open-angle glaucoma or ocular hypertension ● Cosopt® PF – a preservative-free prescription version of Cosopt, supplied in sterile, single-use containers. This acquisition expands our line of prescription ophthalmic products to include additional branded products, and is expected to provide a platform to support future acquisitions and in-licensing of branded pharmaceuticals.Upon entering into the product acquisition agreement, we entered into supply agreements with Merck and a third party to ensure continued supply of the three products.The Merck Products Acquisition included our acquisition of a Merck subsidiary corporation, Inspire Pharmaceuticals, Inc. (“Inspire”), which was and continues to be the holder of the product rights to AzaSite®. Inspire has significant net operating loss carry-forwards, which we expect to fully utilize as an offset against our future tax liabilities. Lundbeck Products Acquisition: On December 22, 2011, we acquired three NDAs from H. Lundbeck A/S (“Lundbeck”).On the date of closing of this acquisition (the “Lundbeck Acquisition”), we made an initial payment of $45.0 million and will owe a subsequent milestone payment of $15.0 million in cash on the third anniversary of the closing date.The initial payment and the subsequent milestone payment are subject to a reduction if certain sales targets are not met in the first three years and the subsequent three years post-closing. The acquired portfolio consists of Nembutal®, a Schedule II controlled drug, Diuril® and Cogentin®. In addition, we signed a transition services agreement with Lundbeck to ensure product availability, and separately paid approximately $4.6 million for Lundbeck’s existing inventory of the three acquired products.This acquisition provided us with three branded, hospital injectables to add to our portfolio. 6 We strategically partner with drug development and manufacturing companies throughout the world for the development of drug products that we believe will be complementary to our existing product offering, but for which we may lack the developing expertise and/or the manufacturing capacity or capabilities.We may owe payments to these partners from time to time based on their achievement of development milestones, up to and including FDA approval of the product.Frequently, our development partner will become the manufacturer of the product if and when FDA approval is received, and we may owe royalties or have other profit sharing arrangements with our development partner. Patents, Trademarks and Proprietary Rights.We consider the protection of our patents, trademarks and proprietary rights important to maintaining and growing our business.Through our acquisitions, we have increased the number and importance of trademarks related to our products and product lines.One of our acquired companies, AVR, maintains a line of OTC eye care products sold under trade names such as TheraTears® and SteriLid®, among others.We are committed to maintaining and defending the trade names of AVR’s products, as they are important in supporting the success and growth of this business.Through the Merck Products Acquisition, we also acquired rights to the trade names for the branded, prescription ophthalmic products AzaSite® and Cosopt®.In addition, we maintain and defend trademarks related to a number of internally-developed products, as well as others acquired or licensed from other companies. We have sought, and intend to continue to seek, patent protection in the United States and selected foreign countries where deemed appropriate and advantageous to us.The importance of these patents does not vary among our business segments.We currently have five patents, none of which expire within the next three years. We also rely upon trade secrets, unpatented proprietary know-how and continuing technological innovation to maintain and develop our competitive position. We enter into confidentiality agreements with certain of our employees pursuant to which such employees agree to assign to us any inventions relating to our business made by them while in our employ. However, there can be no assurance that others may not acquire or independently develop similar technology or, if patents are not issued with respect to products arising from research, that we will be able to maintain information pertinent to such research as proprietary technology or trade secrets. See Item 1A. Risk Factors — “Our patents and proprietary rights may not adequately protect our products and processes” and “Third parties may claim that we infringe their proprietary rights and may prevent or delay us from manufacturing and selling some of our new products” for more information. Employee Relations. As of December 31, 2013, we had ­­­786 permanent, full-time employees and nine (9) part-time or temporary employees in the United States and 313 permanent and 354 temporary employees working for our subsidiary in India.Of our full-time employees working in the U.S., 419 worked at our manufacturing facilities in Decatur, Illinois, 158 worked at our manufacturing facility in Somerset, New Jersey, 57 were field-based salespersons, 26 worked at our R&D facility in Vernon Hills, Illinois, and the remaining 135 worked in corporate support functions, either at our corporate offices in Lake Forest, Illinois or Ann Arbor, Michigan, or at our distribution facility in Gurnee, Illinois. We believe we have good relations with our employees.None of our employees are represented by a collective bargaining agreement. Competition. The marketing and manufacturing of pharmaceutical products is highly competitive, with many established manufacturers, suppliers and distributors actively engaged in all phases of the business. Many of our competitors have substantially greater financial and other resources, including greater sales volume, larger sales forces and greater manufacturing capacity. See Item 1A. Risk Factors — “Our industry is very competitive. Additionally, changes in technology could render our products obsolete” for more information. The companies that compete with our ophthalmic segment include Allergan Pharmaceuticals, Inc., Novartis, Valeant Pharmaceuticals International, Inc., Apotex and Sun Pharmaceuticals, among others.The ophthalmic segment competes primarily on the basis of price and service. The companies that compete with our hospital drugs & injectables segment include both generic and name brand companies such as Hospira, Inc., Teva Pharmaceutical Industries, Pfizer, Sagent Pharmaceuticals, Novartis, Fresenius-Kabi, Daiichi Sankyo, and Hikma. The hospital drugs & injectables segment competes primarily on the basis of price. Suppliers and Customers. We require a supply of quality raw materials and components to manufacture and package pharmaceutical products for ourselves and for third parties with which we have contracted. The principal components of our products are active and inactive pharmaceutical ingredients and certain packaging materials. Many of these components are available from only a single source and, in the case of many of our ANDAs and NDAs, only one supplier of raw materials has been identified. Because FDA approval of drugs requires manufacturers to specify their proposed suppliers of active ingredients and certain packaging materials in their applications, FDA approval of any new supplier would be required if active ingredients or such packaging materials were no longer available from the specified supplier. The qualification of a new supplier could delay our development and marketing efforts. If for any reason we are unable to obtain sufficient quantities of any of the raw materials or components required to produce and package our products, we may not be able to manufacture our products as planned. In addition, certain of the pharmaceutical products that we market are manufactured by third parties that serve as our only supplier of those products.Any delays or failure of a contract manufacturing partner to supply finished goods timely or in adequate volume could impede our marketing of those products. No supplier represented 10% or more of our purchases in 2013, 2012 or 2011.See Item 1A. Risk Factors – “Many of the raw materials and components used in our products come from a single source” for more information. 7 In 2013, 2012 and 2011, a high percentage of our sales were to the three large wholesale drug distributors noted below.These three wholesale drug distributors account for a large portion of our gross sales, net revenues and accounts receivable in our ophthalmic and hospital drugs & injectables business segments. The three large wholesale drug distributors are: • AmerisourceBergen Corporation (“AmerisourceBergen”); • Cardinal Health, Inc. (“Cardinal”); and • McKesson Drug Company (“McKesson”). On a combined basis, these three wholesale drug distributors accounted for approximately 58% of our total gross sales and 41% of our net revenue in 2013, and 67% of our gross accounts receivable as of December 31, 2013. The difference between gross sales and net revenue is that gross sales is calculated before allowances for chargebacks, rebates, promotions and product returns (See Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations — “Critical Accounting Policies” for more information). The table below presents the percentages of our total gross sales, net revenue and gross trade accounts receivable attributed to each of these three wholesale drug distributors as of and for the years ended December 31, 2013, 2012 and 2011: Gross Sales Net Revenue Gross Accounts Receivable Gross Sales Net Revenue Gross Accounts Receivable Gross Sales Net Revenue Gross
